DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 7 are no longer objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOLTE (DE102009025822A1).
As to claim 1, NOLTE teaches method of forming a panel with a panel connector mount (Figure 2 teaches a panel (1) that is formed with a recess (6) that is a connector mount.), said panel having a face in a first plane and an edge defined by a solid panel material (Figure 2 teaches the panel (1) has a face (2) and an edge (5) defined by panel material.  Page 4, Lines 156-159 teach the panel is made from solid material (light wood).), said edge in a second plane which is offset from said first plane (Figure 2 teaches the edge (5) is in a different plane (90 degrees different) than the face (2).), comprising the steps of: removing material from said solid panel material to form a first slot and a second slot in said edge (Figure 2 teaches the drilling tool (10) that is used to remove the material and create a first and second slot in the panel (shown generally as Item 6).  Figure 3 details the aperture (6) as having two slots (top and bottom circular cutouts) and a connector area in between.) , said first slot positioned above said second slot and said first and second slots spaced from one another to define a connector mount comprising a portion of said solid panel material therebetween (Figure 3 details the aperture (6) as having two slots (top and bottom circular cutouts) and a connector area in between. Figure 3 teaches that the middle part between the two slots has a “portion” of the panel material between the openings of the slots. This is shown on by the curved edge of the middle portion extending between the top and bottom slots.); and removing material from said solid panel material behind said connector mount to form a recess behind said connector mount (Figure 2 teaches material is removed to form a recess (near where Item 7 is pointing) that is behind the edge where the connector mount is formed.), wherein said recess extends inwardly from said face, and wherein said recess intersects at least a portion of said first slot. (Figure 2 teaches the recess extends inwardly from the face (2) and Figure 3 teaches the recess intersects both the first and second slots.)

As to claim 2, NOLTE teaches the method in accordance with Claim 1 wherein said first plane and said second plane are generally perpendicular to one another.  (Figure 2 teaches the edge (5) is in a different plane (90 degrees different) than the face (2).)

As to claim 3, NOLTE teaches the method in accordance with Claim 1 wherein said panel further has a second opposing face and wherein said edge is located between said first and second faces. (Figure 2 teaches an opposing face (3) from the face (2) where the edge (5) is located between the two.)

As to claim 4, NOLTE teaches the method in accordance with Claim 1 comprising using a router to remove said solid panel material to form said first and second slots and said recess. (Figures 1 and 2 teach the router (10) that is used to remove the material to form the first and second slots and recess.)

As to claim 6, NOLTE teaches the method in accordance with Claim 1 wherein said recess extends behind said connector mount and intersects at least a portion of both of said first and second slots. (Figure 2 teaches the recess extends behind the edge (5) of the panel (1) where the connector mount is formed and Figure 3 teaches the recess intersects both slots.)

As to claim 7, NOLTE teaches a method of connecting a first generally planar panel having a first face in a first plane and a first edge defined by a solid panel material (Figure 2 teaches a panel (1) with a first face (2) and an edge (5) made from panel material. Page 4, Lines 156-159 teach the panel is made from solid material (light wood).), said first edge in a second plane which is offset from said first plane (Figure 2 teaches the first edge (5) is located in a perpendicular plane from the first face (2).) and a second generally planar panel having a second face in a third plane and a second edge defined by a solid panel material (Figure 6 teaches first and second panels (1) that have the same structure of two faces (2, 3) and an edge (5) in between. Page 4, Lines 156-159 teach the panel is made from solid material (light wood). , said second edge in a fourth plane which is offset from the third plane (Figure 6 teaches the second panel has the same relationship between the first face (2) and the edge (5) where they are offset by 90 degrees.), comprising the steps of: removing material from said solid panel material to form a first slot and a second slot into said first edge of said first generally planar panel (Figure 2 teaches the tool (10) that is used to remove the material and create a first and second slot in the panel (shown generally as Item 6).  Figure 3 details the aperture (6) as having two slots (top and bottom circular cutouts) and a connector mount area in between.), said first slot positioned above said second slot and said first and second slots spaced from one another to define a connector mount therebetween comprising a portion of said solid panel material  (Figure 3 details the aperture (6) as having two slots (top and bottom circular cutouts) and a connector area in between. Figure 3 teaches that the middle part between the two slots has a “portion” of the panel material between the openings of the slots. This is shown on by the curved edge of the middle portion extending between the top and bottom slots.); removing material from said solid panel material of said first generally planar panel to form a recess behind said connector mount (Figure 2 teaches material is removed to form a recess (near where Item 7 is pointing) that is behind the edge where the connector mount is formed.), wherein said recess extends inwardly from said first face and behind said connector mount and connects to at least a portion of said first slot (Figure 2 teaches the recess extends inwardly from the face (2) and Figure 3 teaches the recess intersects both the first and second slots.); removing material from said solid panel material to form a first slot and a second slot into said second edge of said second generally planar panel (Figure 6 teaches an identical sized fitting (20, 20’) in each panel (1, 1), so Examiner is interpreting the figure as teaching the same procedure of removing material to form slots being applied to the second panel as well.  Thus, Figure 2 teaches the drilling tool (10) that is used to remove the material and create a first and second slot in the panel (shown generally as Item 6).  Figure 3 details the aperture (6) as having two slots (top and bottom circular cutouts) and a connector area in between.) , said first slot positioned above said second slot and said first and second slots spaced from one another to define a connector mount therebetween (Figure 3 details the aperture (6) as having two slots (top and bottom circular cutouts) and a connector area in between.); removing material from said solid panel material of said second generally planar panel to form a recess behind said connector mount (Figure 2 teaches material is removed to form a recess (near where Item 7 is pointing) that is behind the edge where the connector mount is formed.), wherein said recess extends inwardly from said second face and behind said connector mount and connects to at least a portion of said first slot (Figure 2 teaches the recess extends inwardly from the face (2) and Figure 3 teaches the recess intersects both the first and second slots.); extending a first projection extending from a first edge of panel connector into said first slot in said first generally planar panel (Figure 8 teaches a panel connector (20 and 20’) that extends between the panels (1, 1).  Figure 7 details the connector (20 and 20’) where a projection (21, 22) extends from the front edge of 20 or 20’ and is placed in the first slot of the panel (1).  Examiner is interpreting the connector as being the combination of items 20 and 20’ since they are combined to form the connection structure between the panels.); positioning at least a portion of said first projection behind said connector mount in said recess in said first generally planar panel (Figure 6 teaches that a portion of the projection (21, 22) of the connector (20) is located behind the front edge of the connector mount and extends into the recess.  The connector projection extends into the first and second slots while also extending behind the middle aperture (interpreted as the connector mount, See Figure 3).  Figure 6C shows the connector projection in the recess through the side of the panel (1).); extending a second projection extending from a second edge of said panel connector into said first slot in said second generally planar panel (Figure 7 teaches that a second projection (items 21 and 22 of the second side of the connector 20’) are configured to extend into the first slot of the second panel (1).  Figure 8 details the inserted connector (20’) where the projecting portion (not labeled in this figure) extends into the panel.); and positioning at least a portion of said second projection behind said connector mount in said recess in said second generally planar panel. (Figure 6 teaches that a portion of the projection (21, 22) of the connector (20’) is located behind the front edge of the connector mount and extends into the recess.  The connector projection extends into the first and second slots while also extending behind the middle aperture (interpreted as the connector mount, See Figure 3).  Figure 6C shows the connector projection in the recess through the side of the panel (1).)

As to claim 8, NOLTE teaches the method in accordance with Claim 7 wherein said recess extends behind said connector mount and intersects at least a portion of both of said first and second slots in said first generally planar panel.  (Figure 2 teaches the recess extends behind the edge (5) of the panel (1) where the connector mount is formed and Figure 3 teaches the recess intersects both slots.)

As to claim 9, NOLTE teaches the method in accordance with Claim 7 wherein said first plane and said third plane are parallel to one another and said second plane and said fourth plane are parallel to one another when said first and second generally planar panels are connected. (Figure 6B teaches that the first and third planes (face plane) of the first and second panel (1, 1) are parallel and the second and fourth plane (edge plane) are parallel.)

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATO (US 5295754).
As to claim 1, KATO teaches a method of forming a panel with a panel connector mount, said panel having a face in a first plane and an edge defined by a solid panel material, said edge in a second plane which is offset from said first plane (Figure 2(B) shows a plan view of the panel (1) that has a face (top of figure) in one plane, and an edge (right of figure) in another plane that is offset from the first.  Figure 2(B) shows the edge is made from a solid panel material (due to the hatching) and Col. 5, Lines 5-6 teach that the surface of the member (1) is made from wood.), comprising the steps of: removing material from said solid panel material to form forming a first slot and a second slot in into said edge, said first slot positioned above said second slot and said first and second slots spaced from one another to define a connector mount comprising a portion of said solid panel material therebetween (Figure 2(A) teaches a first and second slot (13) in the edge (right of the figure) that are spaced apart from one another with solid material (shown by the hatching in the figure) therebetween.  The first and second slot are interpreted as extending from the face/edge of the panel (1) to the central solid section as shown in Figure 2(B).); and removing material from said solid panel material forming a recess in said panel behind said connector mount to form a recess behind said connector mount, wherein said recess extends inwardly from said face, and wherein said recess intersects at least a portion of said first slot. (Figure 2(A) and 2(B) teach a recess (13) formed in the face of the panel (1) that intersects a portion (shown in Figure 2(A)) the first slot. Not only does the slot (13) in the face intersect as shown by the overlap in Figure 2(A), the slot in the side is interpreted as extending to the central solid piece as shown in Figure 2(B), thus intersecting the slot (13) in the edge.)

As to claim 5, KATO teaches the method in accordance with claim 1 wherein said first and second slots are elongate and each have a length greater than a length of said defined connector mount between said first and second slots. (Figure 2(A) shows the slots (13) are longer than the material in between them.)

Response to Arguments
Applicant’s arguments, see remarks, filed 6 June 2022, with respect to the rejection of claims 1 and 5 using NAKANISHI in view of NORRIS have been fully considered and are persuasive.  The rejection of claims 1 and 5 using NAKANISHI and NORRIS has been withdrawn. 
Applicant's arguments filed 6 June 2022 with respect to NOLTE have been fully considered but they are not persuasive.
Applicant asserts that NOLTE does not teach the connector mount which is defined between the two formed slot comprises a portion of the solid panel material.  
Examiner respectfully asserts that “a portion” of material is located between the two interpreted slots of NOLTE, as shown in Figure 3.  The rejection of claims 1 and 7 has been updated to suit the new claim amendment.
Applicant also asserts “while Nolte discloses forming two recesses (6) in an edge of a panel, such as towards the top and bottom thereof, Nolte then does not disclose removing material to form a recess behind the recited connector mount and which intersects at least a portion of the first slot.”
Examine respectfully asserts that the recess in NOLTE is located extending inward from the “face” of the panel as claimed, as shown in Figure 2.  Figure 3 shows the side recess intersects a portion of the first and second slots at the very tips of the opening on both the bottom and top of the recess as shown in Figure.  
If instead applicant is asserting that the order of operations in NOLTE is different than the claimed order, Examiner respectfully asserts that the steps of forming the recess and forming the slots are not currently claimed as happening in a particular order, such that the simultaneous formation found in NOLTE is interpreted as meeting the current claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
HUTCHENS (US 20070169430 A1) teaches a panel connector (100) that has two projection portions on each end that cooperates with a first and second slot formed in the front face of two abutting panels (See Figure 1) that also have a recess formed in the side.
JOHNSON (US 5403109) teaches a panel with two slots formed in the face, and a recess formed in the edge that intersects the first slot.  See Figure 10.
FLEMING III (US 20130239507 A1) teaches the use of a two sided panel connector. See Figures 8-10.
HANLEY (US 3626652) teaches the forming of a recess in a face of a panel to input a wrench member to aid in the insertion and removal of a metal joining member. See Figures 1 and 13.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
                                                                                                                                                                                                      /Moshe Wilensky/Primary Examiner, Art Unit 3726